DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavie et al. (US 2009/0202686, hereafter Lavie) in view of Schnoebelen et al. (US 7,286,258, hereafter Schnoebelen)

	Lavie does not explicitly teach a camera for generating a camera-acquired digital image for a current drink order, configured to upload the camera-acquired digital image to at least one of a cloud server and the user-terminal, the printed image being based on the uploaded camera-acquired digital image.
	Schnoebelen teaches a printing system comprising a camera for generating a camera-acquired digital image to be used on an edible media, configured to upload the camera-acquired digital image to at least one of a cloud server and a user-terminal, and printing an image based on the uploaded camera-acquired digital image. (col. 2, line 47 – col. 3, line 6, col. 5, line 55 – col. 6, line 7)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Lavie to include a camera configured to acquire and upload an image, as taught by Schnoebelen, in order to provide an immediate image source for greater user flexibility.
	With respect to claim 18, Lavie, as modified by Schnoebelen, teaches the camera is operated by a customer of the current drink order.
With respect to claim 19, Lavie, as modified by Schnoebelen, teaches the user-terminal comprises the camera.
With respect to claim 20, Lavie, as modified by Schnoebelen, teaches the uploading is controlled by the customer of the current drink order.
.

Claim 22-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lavie in view of Yong et al. (US 7,155,299, hereafter Yong)
With respect to claim 22, Lavie teaches a drink-printing system, comprising: an ink-jet printer; a user-terminal for processing a drink order, configured to associate images with respective drink orders; and control circuitry configured to cause the ink-jet printer to print a target-image on an upper surface of a drink held in the container for the current drink order; and 
	Lavie does not teach a camera for generating a camera-acquired digital image of a current drink order, configured to upload the camera-acquired digital image to at least one of a cloud server and the user-terminal.
	Yong teaches a printing system comprising a camera for generating a camera-acquired digital image of a printed object, configured to store the camera-acquired digital image. (col. 3, lines 23-28, col. 4, line 66 – col. 5, line 34)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Lavie to include a camera, as taught by Yong, in order to be able to inspect the printed image.
	With respect to claim 23, Lavie, as modified by Yong teaches the camera-acquired digital image includes at least a portion of the upper surface of the drink of the current drink order after the target-image is printed thereupon. 
With respect to claim 24, Lavie, as modified by Yong teaches the camera is operated by a customer of the current drink order.
With respect to claim 25, Lavie, as modified by Yong teaches the user-terminal comprises the camera.


	With respect to claim 27, Lavie teaches a drink-printing system, comprising: an ink-jet printer; a user-terminal for processing a drink order, configured to associate images with respective drink orders; and control circuitry configured to cause the ink-jet printer to print a target-image on an upper surface of a drink held in the container for the current drink order; and 
	Lavie does not teach a camera for generating a camera-acquired digital image of a current drink order; and wherein the control circuitry is further configured to perform an image-analysis of the camera-acquired digital image of the current drink order, the image-analysis including a comparison of the camera-acquired digital image with the target- image.
Yong teaches a printing system comprising a camera for generating a camera-acquired digital image of a printed object, configured to store the camera-acquired digital image. (col. 3, lines 23-28, col. 4, line 66 – col. 5, line 34)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Lavie to include a camera, as taught by Yong, in order to be able to inspect the printed image.
With respect to claim 28, Lavie, as modified by Yong teaches performing the image-analysis includes determining that the target-image was not printed correctly
With respect to claim 29, Lavie, as modified by Yong teaches control circuitry is further configured to respond to the result of an image-analysis by generating a message or indication that the target-image was not printed correctly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 4,910,661, US 2005/0029287, US 2009/0205747, US 8,753,702, US 8,763918, US 9,483,957, US 2017/0066252, and US 9,907,332 each teach a system having similarities to the claimed subject matter.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853